ICJ_169_ChagosArchipelago_UNGA_NA_2018-01-17_ORD_01_NA_00_EN.txt.                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                   LEGAL CONSEQUENCES OF THE SEPARATION
                        OF THE CHAGOS ARCHIPELAGO
                           FROM MAURITIUS IN 1965
                          (REQUEST FOR ADVISORY OPINION)


                              ORDER OF 17 JANUARY 2018




                                   2018
                            COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                    EFFETS JURIDIQUES DE LA SÉPARATION
                         DE L’ARCHIPEL DES CHAGOS
                             DE MAURICE EN 1965
                          (REQUÊTE POUR AVIS CONSULTATIF)


                           ORDONNANCE DU 17 JANVIER 2018




3 CIJ1131.indb 1                                             7/05/18 12:35

                                               Official citation :
                                     Legal Consequences of the Separation
                              of the Chagos Archipelago from Mauritius in 1965,
                              Order of 17 January 2018, I.C.J. Reports 2018, p. 7




                                            Mode officiel de citation :
                                        Effets juridiques de la séparation
                                 de l’archipel des Chagos de Maurice en 1965,
                            ordonnance du 17 janvier 2018, C.I.J. Recueil 2018, p. 7




                                                                                1131
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157329-9




3 CIJ1131.indb 2                                                                       7/05/18 12:35

                                                 17 JANUARY 2018

                                                        ORDER




                   LEGAL CONSEQUENCES OF THE SEPARATION
                        OF THE CHAGOS ARCHIPELAGO
                           FROM MAURITIUS IN 1965
                      (REQUEST FOR ADVISORY OPINION)




                    EFFETS JURIDIQUES DE LA SÉPARATION
                         DE L’ARCHIPEL DES CHAGOS
                             DE MAURICE EN 1965
                      (REQUÊTE POUR AVIS CONSULTATIF)




                                                 17 JANVIER 2018

                                                 ORDONNANCE




3 CIJ1131.indb 3                                                   7/05/18 12:35

                    7 	




                                   INTERNATIONAL COURT OF JUSTICE

                                                     YEAR 2018
        2018
     17 January
     General List                                 17 January 2018
      No. 169

                   LEGAL CONSEQUENCES OF THE SEPARATION
                        OF THE CHAGOS ARCHIPELAGO
                           FROM MAURITIUS IN 1965
                                    (REQUEST FOR ADVISORY OPINION)




                                                      ORDER


                    Present: President Abraham; Vice‑President Yusuf; Judges Owada,
                             Tomka, Bennouna, Cançado Trindade, Xue, Donoghue,
                             Gaja, Sebutinde, Bhandari, Robinson, Gevorgian;
                             Registrar Couvreur.


                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 66 of the Statute of the Court and to Arti-
                    cles 44, 102 and 105 of the Rules of Court,
                        Makes the following Order:
                      Whereas on 22 June 2017 the United Nations General Assembly adop-
                    ted, at the 88th meeting of its Seventy-First Session, resolution 71/292, by
                    which it decided, pursuant to Article 65 of the Statute of the Court, to
                    request the International Court of Justice to render an advisory opinion
                    on the following questions:
                          (a) “Was the process of decolonization of Mauritius lawfully com-
                              pleted when Mauritius was granted independence in 1968, follow-
                              ing the separation of the Chagos Archipelago from Mauritius and
                              having regard to international law, including obligations reflected

                    4




3 CIJ1131.indb 6                                                                                    7/05/18 12:35

                   8 	             separation of the chagos (order 17 I 18)

                             in General Assembly resolutions 1514 (XV) of 14 December 1960,
                             2066 (XX) of 16 December 1965, 2232 (XXI) of 20 December
                             1966 and 2357 (XXII) of 19 December 1967?”;
                         (b) “What are the consequences under international law, including
                             obligations reflected in the above-­mentioned resolutions, arising
                             from the continued administration by the United Kingdom of
                             Great Britain and Northern Ireland of the Chagos Archipelago,
                             including with respect to the inability of Mauritius to implement
                             a programme for the resettlement on the Chagos Archipelago of
                             its nationals, in particular those of Chagossian origin?”;
                      Whereas certified true copies of the English and French texts of that
                   resolution were transmitted to the Court under cover of a letter from the
                   Secretary‑General of the United Nations dated 23 June 2017 and received
                   on 28 June 2017;
                      Whereas, by letters dated 28 June 2017, the Registrar gave notice of the
                   request for an advisory opinion to all States entitled to appear before the
                   Court, pursuant to Article 66, paragraph 1, of the Statute;
                      Whereas, by an Order dated 14 July 2017, the Court decided, in accor-
                   dance with Article 66, paragraph 2, of its Statute, that the United Nations
                   and its Member States are likely to be able to furnish information on the
                   question, and fixed 30 January 2018 as the time‑limit within which writ-
                   ten statements on the question may be presented to it, and 16 April 2018
                   as the time‑limit within which States and organizations having presented
                   written statements may submit written comments on the other written
                   statements;

                     Whereas, pursuant to Article 65, paragraph 2, of the Statute, under
                   cover of a letter dated 30 November 2017 from the Legal Counsel, the
                   United Nations Secretariat communicated to the Court a dossier of docu-
                   ments likely to throw light upon the question, which was received in the
                   Registry on 4 December 2017;

                      Whereas, by a letter dated 10 January 2018 and received in the Registry
                   on the same day, the Legal Counsel of the African Union requested that
                   this organization (i) be permitted to furnish information, in writing and
                   orally, on the question submitted to the Court for its advisory opinion
                   and (ii) be granted an extension of one month for the filing of its written
                   statement,
                      Decides that the African Union, which is likely to be able to furnish
                   information on the question submitted to the Court for an advisory opin-
                   ion, may do so within the time-­limits fixed by the Court;
                     Extends to 1 March 2018 the time-limit within which all written state-
                   ments on the question may be presented to the Court, in accordance with
                   Article 66, paragraph 2, of the Statute;

                   5




3 CIJ1131.indb 8                                                                                  7/05/18 12:35

                    9 	             separation of the chagos (order 17 I 18)

                      Extends to 15 May 2018 the time-limit within which States and organi-
                    zations having presented written statements may submit written com-
                    ments on the other written statements, in accordance with Article 66,
                    paragraph 4, of the Statute; and
                        Reserves the subsequent procedure for further decision.
                      Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this seventeenth day of January, two thou-
                    sand and eighteen.

                                                               (Signed) Ronny Abraham,
                                                                           President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                    6




3 CIJ1131.indb 10                                                                               7/05/18 12:35

